TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2015



                                     NO. 03-15-00521-CV


                                     Roger Fay, Appellant

                                                v.

       Texas A&M University, Geochemical and Environmental Research Group;
   The College of Geosciences and Maritime Studies; Dr. Ray Bowen; Dr. Robert Duce;
       Dr. Norman Guinasso; Dr. Roger Sassen; and Dr. David Schink, Appellees




        APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICE PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on July 21, 2015. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not file a brief,

nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.